DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-4-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, 13-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US20170351060).

Re claim 1, Sugita et al. teaches for example in fig. 7 and Numerical Embodiment 4, an optical system comprising: one or more positive lenses (G1p); and one or more negative lenses (Gn), wherein a positive lens disposed closest to an object among the one or more positive lenses is a first positive lens (fig. 7), and a negative lens that is disposed on an image side of the first positive lens and disposed closest to the object among the one or more negative lenses is a first negative lens (fig. 7), and wherein the following conditional expressions are satisfied: 
0.20 < LD/f < 1.00 (Table 1, Embodiment 4), and
0.382 < Dpn/LD < 0.800 (Table 1, Embodiment 4),
where LD is a total lens length of the optical system, f is a focal length of the optical system, and Dpn is a distance on an optical axis from the image side surface of the first positive lens to an object side surface of the first negative lens.
But, Sugita et al. fails to explicitly teach at least one of an object side surface and an image side surface of the first positive lens is an aspherical surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the curvature of the surfaces of the lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sugita et al. in order to correct spherical aberrations, as taught by Sugita et al. (fig. 2, 4, 6, 8, 10, 12, and 14).


But, Sugita et al. fails to explicitly teach the following conditional expression is satisfied: 55.0 < vdpl < 96.0, where vdp1 is an Abbe number based on the d-line of the material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables to satisfy conditional expressions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sugita et al. in order to provide a lightweight optical system and correct aberrations, as taught by Sugita et al. (para. 0008).

Re claim 3, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the optical system comprises two or more positive lenses, and a positive lens disposed second from an object side among the two or more positive lenses is a second positive lens (G2p), and wherein the following conditional expressions are satisfied:
1.400 < Ndp2 < 1.630 (Table 1, Embodiment 4), and

where Ndp2 is a refractive index with respect to a d-line of material of the second positive lens, and vdp2 is an Abbe number based on the d-line of the material.

Re claim 4, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the optical system comprises three or more positive lenses, and a positive lens disposed third from an object side among the three or more positive lenses is a third positive lens (Numerical Embodiment 4), and wherein the following conditional expressions are satisfied:
1.400 < Ndp3 < 1.630 (Table 1, Embodiment 4), and
61.0 < vdp3 < 96.0 (Table 1, Embodiment 4),
where Ndp3 is a refractive index with respect to a d-line of material of the third positive lens, and vdp3 is an Abbe number based on the d-line of the material.

Re claim 5, supra claim 1.  Furthermore, Sugita et al. further teaches for example in fig. 1-14 and Numerical Embodiments 1-7, varying results effective variables to satisfy the conditional expressions.
But, Sugita et al. fails to explicitly teach the optical system comprises four or more positive lenses, and a positive lens disposed on an image side of a third positive lens disposed third from an object side among the four or more positive lenses is a fourth positive lens, and wherein the following conditional expressions are satisfied: 1.400 < Ndp4 < 1.630 and 50.0 < vdp4 < 96.0, where Ndp4 is a refractive index with 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables to satisfy conditional expressions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sugita et al. in order to provide a lightweight optical system and correct aberrations, as taught by Sugita et al. (para. 0008).

Re claim 6, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the following conditional expressions are satisfied:
1.600 < Ndn1 < 1.950 (Table 1, Embodiment 4), and 
20.0 < vdn1 < 50.0 (Table 1, Embodiment 4),
where Ndn1 is a refractive index with respect to a d-line of material of the first negative lens, and vdn1 is an Abbe number based on the d-line of the material.

Re claim 7, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the optical system consists of a first lens (L1) unit having positive refractive power (para. 0030) and not moving for focusing (para. 0030), a second lens unit (L2) having positive or negative refractive power (para. 0030) and moving for 

Re claim 11, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the following conditional expression is satisfied: 0.10 < fl/f < 1.20 (Table 1, Embodiment 4), where f 1 is a focal length of the first lens unit.

Re claim 13, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the second lens unit has negative refractive power (para. 0030), and the third lens unit has positive refractive power (para. 0030), and wherein the second lens unit moves toward the image side for focusing from an infinite-distance object to a closest-distance object (para. 0032).

Re claim 14, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the second lens unit has negative refractive power (para. 0030) and the third lens unit has negative refractive power (para. 0030), and wherein the second lens unit moves toward the image side for focusing from an infinite-distance object to a closest-distance object (para. 0032).

Re claim 15, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the second lens unit consists of three or less lenses (fig. 7).


0.10 < (rp2 + rp1)/(rp2 - rp1) < 2.00 (Numerical Embodiment 4),
where rp1 is a curvature radius of the object side surface of the first positive lens, and rp2 is a curvature radius of the image side surface of the first positive lens.

Re claim 18, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the following conditional expression is satisfied: 
0.20 < f11/f <2.00 (Numerical Embodiment 4), where f11 is a focal length of the first positive lens.

Re claim 19, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the optical system comprises two or more positive lenses, and a positive lens disposed second from an object side among the two or more positive lenses is a second positive lens, and wherein the following conditional expression is satisfied: 0.20 < d12/f11 < 0.60 (Numerical Embodiment 4), where d12 is a distance on an optical axis from an image side surface of the first positive lens to an object side surface of the second positive lens, and f11 is a focal length of the first positive lens.

Re claim 21, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, the optical system comprises the first positive lens, a second positive lens, the first negative lens, and a third positive lens which are consecutively disposed in order from an object side to an object to the image side (fig. 7).

Re claim 22, supra claim 1. Furthermore, Sugita et al. further teaches for example in fig. 1-14 and Numerical Embodiments 1-7, varying the shape, number, and order of lenses.
But, Sugita et al. fails to explicitly teach the aspherical surface has a shape having negative refractive power that gets stronger from a surface vertex toward a circumference.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the curvature of the surfaces of the lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sugita et al. in order to correct spherical aberrations, as taught by Sugita et al. (fig. 2, 4, 6, 8, 10, 12, and 14).

Re claim 23, Sugita et al. further teaches for example in fig. 7 and Numerical Embodiment 4, an image sensor configured to receive an image formed by the optical system (para. 0001).

Allowable Subject Matter
Claims 8-10, 12, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 8, 12, 16, and 20.

Specifically regarding claim 8, Sugita et al. (US20170351060) teaches the state of the art of an optical system.
But, Sugita et al. fails to explicitly teach a combination of all the claimed features including the third lens unit includes the fourth positive lens, as claimed.

Specifically regarding claim 12, Sugita et al. (US20170351060) teaches the state of the art of an optical system.
But, Sugita et al. fails to explicitly teach a combination of all the claimed features including the second lens unit has positive refractive power, as claimed.


But, Sugita et al. fails to explicitly teach a combination of all the claimed features including the following conditional expression is satisfied: 
0.00001 < DRGp1 x Fno/f < 0.00500, where DRGp1 is an aspherical surface amount at a 70%-position of an effective diameter of the aspherical surface, and Fno is an F-number of the optical system, as claimed.

Specifically regarding claim 20, Sugita et al. (US20170351060) teaches the state of the art of an optical system.
But, Sugita et al. fails to explicitly teach a combination of all the claimed features including the following conditional expression is satisfied: 30 < YASPH < 100, where YASPH (mm) is a maximum height of an incident point on the aspherical surface of an on-axis ray in an in-focus state on an infinite-distance object, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-28-21